UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2014 Item 1. Reports to Stockholders. Semi-Annual Report JUNE 30, 2014 Table of Contents A Message to Our Shareholders 1 Sector Allocation 4 Expense Example 4 Performance Chart and Analysis 6 Schedule of Investments 8 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Additional Information 22 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2014 Dear Fellow Shareholder: Performance during the first half of 2014 was positive for the Jordan Opportunity Fund.Through the first two quarters of 2014, the S&P 500 Index was up 7.14% and the Fund was up 7.95%.*Coming off another strong year for equities in 2013, the first half of 2014 saw a period of low volatility in the U.S. markets, with most major indices experiencing moderate returns and equities shrugging off concerns of global conflicts.Investor optimism was aided during the second quarter by low interest-rate assurances from both the Federal Reserve and the European Central Bank.Recent positive growth in employment, industrial production and consumer confidence has also indicated that the economy is again advancing, after the weather-related slowdown in the first quarter. As we enter the second half of 2014, we continue to maintain a generally positive equity outlook, with some short term caution due to the markets extended position.Technically, the stock market remains healthy, despite its overbought condition.Most major U.S. indices are close to all-time highs and stock market breadth (advancing stocks less declining stocks) have continued to rise.Equity funds have been experiencing inflows, consumer net worth is near all-time highs, and the availability of attractive alternative investments in this low interest rate environment appears limited. Our favorite investment themes performed well throughout the first half of 2014.Our Hospital/Healthcare holdings which include HCA Holdings Inc., Universal Health Services, and Tenet Healthcare Corp performed especially well.We continue to be positive on this group, as their outlooks have improved significantly with the benefits of the Affordable Care Act accelerating.We have initiated several new positions, including another hospital stock, Community Health Systems. Another group that we remain positive on is the Financial Services companies that have large exposure to Mergers & Acquisitions.The volume of merger and acquisition activity this year has been enormous, and the Fund owns core positions in Lazard Ltd., Evercore Partners Inc., Morgan Stanley, and Goldman Sachs.If M&A activity continues throughout the year, we believe this group could benefit substantially. An attractive new theme for the Fund is solar energy.We have purchased positions in several companies engaged in the production of solar modules and the development of solar power plants, such as First Solar Inc., Canadian Solar Inc., and Jinkosolar Holding Co.This is an industry which we have followed since the 1 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) JUNE 30, 2014 leading companies came public seven years ago, and we are encouraged by their strong growth potential.We have started with small positions and are looking to add to them during market pullbacks. As we head into the second half of 2014, our outlook for the remainder of the year continues to be positive, yet guarded.We remain bullish on the long-term outlook for the market and while we expect increases in volatility in the second half of the year, we plan on adding to our favorite themes during any material corrections. Please feel free to contact us, or visit our website, www.jordanopportunity.com, if you have any comments or questions. Sincerely, Gerald R. Jordan President & Portfolio Manager *Fund performance data quoted represents past performance and is no guarantee of future results.For additional performance information and related disclosure please refer to the Performance Chart and Analysis section on page 6. The views in this report were those of the Fund manager as of June 30, 2014 and may not reflect his views on the date this report is first published or anytime thereafter.These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk discussed herein.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods – these risks are greater in emerging markets.The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility.Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments 2 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) JUNE 30, 2014 in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fund may use derivatives such as options to increase its exposure to certain securities.These techniques will result in greater volatility for the Fund, particularly in periods of market declines. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security.Please see page 8 for a complete list of fund holdings as of June 30, 2014. Quasar Distributors, LLC, Distributor. 3 JORDAN OPPORTUNITY FUND SECTOR ALLOCATION JUNE 30, 2014 (Unaudited) Sector Allocation Percent of Net Assets Information Technology 16.9% Money Market Fund 16.7% Health Care 16.0% Industrials 14.0% Financials 9.2% Consumer Staples 8.5% Consumer Discretionary 8.0% Energy 5.9% Telecommunication Services 5.1% Liabilities in Excess of Other Assets -0.3% 100.0% EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED JUNE 30, 2014 (Unaudited) As a shareholder of the Jordan Opportunity Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, which include investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2014 – June 30, 2014). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.A $15.00 fee is currently charged by the Fund’s transfer agent when there is a request that redemption be made by wire transfer.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary and are not included in the example below.The 4 JORDAN OPPORTUNITY FUND EXPENSE EXAMPLE (Continued) FOR THE SIX MONTHS ENDED JUNE 30, 2014 (Unaudited) example below includes, but is not limited to, investment advisory fees, fund accounting, custody and transfer agent fees.It does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value January 1, 2014 – January 1, 2014 June 30, 2014 June 30, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.60% multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year). 5 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS JUNE 30, 2014 (Unaudited) Jordan Opportunity Fund vs. S&P 500® Index Average Annual Total One Five Ten Return on 6/30/14 Year Year Year Jordan Opportunity Fund 30.04% 14.66% 9.79% S&P 500® Index 24.61% 18.83% 7.78% Cumulative Performance Comparison The graph and table compare the change in value of a hypothetical $10,000 investment in the Fund and a broad based securities market index for the 10 years ended June 30, 2014.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The S&P 500® Index is an unmanaged index which is widely regardedas the standard for measuring large-cap U.S. stock market performance.Returns include reinvested dividends.One cannot invest directly in an index. On January 21, 2005, a limited partnership managed by Hellman, Jordan Management Co., Inc., the Fund's sub-advisor, reorganized into the Fund.This limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund.The Fund's performance for periods prior to January 2005 is that of the limited partnership.The limited partnership's expenses during the periods presented were higher than the Fund's expense ratio.The limited partnership was not registered under the 6 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS (Continued) JUNE 30, 2014 (Unaudited) Investment Company Act of 1940 Act (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code, which, if applicable, would have adversely affected its performance. The Fund's investment parameters are diverse and as such may be subject to different forms of investment risk; such as concentration risk, small- and medium-sized company risk, interest rate risk, high-yield bond and foreign securities risk.The Fund may use derivatives such as options to increase its exposure to certain securities.Please see the prospectus for a more detailed discussion of the risks that may be associated with the Fund. Performance data quoted represents past performance and is not predictive of future performance.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance shown.Performance data current to the most recent month end may be obtained by calling (800) 441-7013. The Fund imposes a 2% redemption fee on shares held less than 60 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 7 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS JUNE 30, 2014 (Unaudited) Shares Value COMMON STOCKS – 83.6% Aerospace & Defense – 2.7% United Technologies Corp. $ Airlines – 1.7% American Airlines Group, Inc. (a) Auto Components – 2.6% TRW Automotive Holdings Corp. (a) Beverages – 1.7% PepsiCo, Inc. Biotechnology – 2.5% Biogen Idec, Inc. (a) Building Products – 1.9% Continental Building Products, Inc. (a) USG Corp. (a) Capital Markets – 9.2% Evercore Partners, Inc. Lazard Ltd. Morgan Stanley Computers & Peripherals – 2.2% Apple, Inc. Diversified Telecommunication Services – 5.1% AT&T, Inc. Verizon Communications, Inc. Electrical Equipment – 4.2% Emerson Electric Co. Rockwell Automation, Inc. Food Products – 2.2% Kraft Foods Group, Inc. Health Care Providers & Services – 10.6% Community Health Systems, Inc. (a) HCA Holdings, Inc. (a) Tenet Healthcare Corp. (a) Universal Health Services, Inc. Household Durables – 1.7% DR Horton, Inc. Household Products – 4.6% Colgate-Palmolive Co. Kimberly-Clark Corp. Internet Software & Services – 1.6% Facebook, Inc. (a) Machinery – 3.5% Terex Corp. Xylem, Inc. Media – 3.7% Viacom, Inc. Oil, Gas & Consumable Fuels – 5.9% Cameco Corp. Carrizo Oil & Gas, Inc. (a) Concho Resources, Inc. (a) Continental Resources, Inc. (a) Pharmaceuticals – 2.9% Merck & Co., Inc. The accompanying notes are an integral part of these financial statements. 8 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) JUNE 30, 2014 (Unaudited) Shares Value Semiconductors & Semiconductor Equipment – 10.5% Canadian Solar, Inc. (a) $ First Solar, Inc. (a) Freescale Semiconductor Ltd. (a) JinkoSolar Holding Co., Ltd. – ADR (a) NXP Semiconductors N.V. (a) Skyworks Solutions, Inc. Software – 2.6% PTC, Inc. (a) TOTAL COMMON STOCKS (Cost $32,935,734) Contracts (100 shares per contract) PUT OPTIONS PURCHASED – 0.0% Index Option – 0.0% iShares Russell 2000 Index Fund, Expiration: July 2014, Exercise Price: $115 TOTAL PUT OPTIONS PURCHASED (Cost $33,652) SHORT-TERM INVESTMENTS – 16.7% Money Market Fund – 16.7% Invesco Short-Term Treasury Portfolio – Institutional Class, 0.01% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $7,906,949) TOTAL INVESTMENTS IN SECURITIES – 100.3% (Cost $40,876,335) Liabilities in Excess of Other Assets – (0.3)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt. (a) Non-income producing security. (b) Seven-day yield as of June 30, 2014. The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard and Poor's Financial Services, LLC (“S&P”). GICS® is a service mark of MSCI, Inc and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 9 JORDAN OPPORTUNITY FUND STATEMENT OF ASSETS AND LIABILITIES AT JUNE 30, 2014 (Unaudited) ASSETS Investments in securities, at value (cost $40,876,335) $ Receivables: Dividends and interest Investment securities sold Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees Audit fees Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments and options ) Net unrealized appreciation on investments and options Net assets $ Net Asset Value (unlimited shares authorized) Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 JORDAN OPPORTUNITY FUND STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2014 (Unaudited) INVESTMENT INCOME Dividends (net of foreign withholding tax of $1,286) $ Interest Total investment income EXPENSES Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Audit fees Registration fees Reports to shareholders Chief Compliance Officer fees Miscellaneous expenses Custody fees Legal fees Trustee fees Insurance expense Total expenses Net investment loss REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND OPTIONS Net realized gain on investments and options Change in net unrealized depreciation on investments and options ) Net realized and unrealized gain on investments and options Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 JORDAN OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2014 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain on investments and options Change in net unrealized appreciation (depreciation) on investments and options ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Total distributions — ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ — (a) Summary of capital share transactions is as follows: Six Months Ended Year Ended June 30, 2014 (Unaudited) December 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $106 and $785, respectively. The accompanying notes are an integral part of these financial statements. 12 JORDAN OPPORTUNITY FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year Six Months Ended June 30, 2014 Year Ended December 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) # )# # )# ) ) Net realized and unrealized gain (loss) on investments and options ) Total from investment operations ) LESS DISTRIBUTIONS From net investment income — ) ) — — — Return of capital — * Total distributions — ) ) — — — * Paid-in capital from redemption fees (Note 2) * Net asset value, end of period/year $ Total return %^ % % )% % % SUPPLEMENTAL DATA Net assets, end of period/year (millions) $ Portfolio turnover rate 54 %^ % Ratio of expenses to average net assets %+ % Ratio of net investment income (loss) to average net assets %+ )% % )% )% )% # Calculated using the average shares outstanding method. * Less than $0.01 per share. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 13 JORDAN OPPORTUNITY FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2014 (Unaudited) NOTE 1 – ORGANIZATION Jordan Opportunity Fund (the “Fund”) is a diversified series of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end investment management company.Prior to April 30, 2009, the Fund was a series of Forum Funds.The Fund commenced operations on January 21, 2005.Prior to the Fund’s inception date, the Fund was organized as a limited partnership managed by Hellman, Jordan Management Co., Inc. (the “Sub-Advisor”).This limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund. The investment objective of the Fund is to seek capital appreciation.The Fund seeks to achieve its objective by investing primarily in publicly traded stocks of U.S. companies regardless of market capitalization size. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Short-term securities that have a maturity of less than 60 days, at the time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. 14 JORDAN OPPORTUNITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) JUNE 30, 2014 (Unaudited) Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Valuation Committee.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations.At June 30, 2014, the Fund did not hold fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. Generally Accepted Accounting Principals (“GAAP”) establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. 15 JORDAN OPPORTUNITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) JUNE 30, 2014 (Unaudited) The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2014.See the Schedule of Investments for industry breakout: Level 1 Level 2 Level 3 Total Common Stocks $ $
